Citation Nr: 0422489	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  99-00 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial evaluation for a 
laceration scar of the scalp and face on a basis other than 
disfigurement.

2.  Entitlement to a separate compensable evaluation for a 
laceration scar of the scalp and face on the basis of 
disfigurement during the period prior to August 30, 2002.

3.  Entitlement to an initial evaluation in excess of 30 
percent for a laceration scar of the scalp and face on the 
basis of disfigurement during the period beginning August 30, 
2002.

4.  Entitlement to an initial rating in excess of 30 percent 
for headaches.


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1987 to 
November 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In January 2001 the veteran requested that his 
records be transferred to the New York, New York RO.  
Jurisdiction over his claims folder was subsequently 
transferred to the New York RO.  

When the veteran's case was before the Board in October 2002, 
it was remanded to the RO for additional development.  While 
this case was in remand status, the RO assigned a separate 
evaluation of 30 percent for the laceration scar of the 
veteran's scalp and face, on the basis of disfigurement, 
effective August 30, 2002.  In addition, it increased the 
evaluation for the veteran's headaches to 30 percent, from 
the effective date of service connection.  The veteran has 
continued his appeal for higher initial ratings.

The case was returned to the Board in August 2004 for further 
appellate consideration.

The issue of entitlement to an initial rating in excess of 10 
percent for a laceration scar of the scalp and face on a 
basis other than disfigurement is addressed in the decision 
below, while the other issues on appeal are addressed in the 
remand which follows.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  The laceration scar of the veteran's scalp and face is 
tender and approximately nine inches in length; the scar is 
not unstable, subject to ulceration, or productive of 
limitation of function.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a laceration scar of the scalp and face on a basis other 
than disfigurement have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disability.  The Board is 
of the opinion that the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability, except as noted below.  

The veteran's service medical records indicate that he 
sustained a laceration to his head in April 1988.  He 
submitted his claim for benefits in February 1997, noting 
that he had received 48 stitches to close the wound.

A VA examination was carried out in March 1997.  The veteran 
reported that he had injured his head on board his ship and 
experienced a brief loss of consciousness.  The examiner 
reviewed the history pertaining to that injury, to include 
suturing and follow-up.  The diagnosis was history of 
laceration of the scalp, with loss of consciousness.

The RO granted service connection for residuals of a scalp 
laceration in August 1997 and determined that a 
noncompensable evaluation was appropriate.

In a January 1999 statement, the veteran argued that the 
evaluation did not reflect the nature of his disability.  He 
indicated his belief that his scar was disfiguring.

VA outpatient treatment records show no complaints pertaining 
to the veteran's scar.  Those records are also silent 
regarding any examination of the scar.

A further VA examination was conducted in January 2004.  The 
veteran complained that his scar was tender.  On physical 
examination, there was a fine lined scar from the anterior 
right parietal area to the occipital area, measuring nine 
inches.  It was tender to palpation along its entire length.  
There was no palpable tissue loss.  There was no elevation or 
depression on palpation, and the scar was not adherent to the 
underlying tissue.  There was no hypo or hyperpigmentation.  
The scar was shiny and atrophic.  There were induration and 
inflexibility.  The examiner opined that the scar would have 
no functional repercussions for the veteran.

II.  Veterans Claims Assistance Act of 2000 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the his possession that pertains to the claim.  

The Board notes that a substantially complete claim was 
received in February 1997 and the claim was initially 
adjudicated in August 1997, prior to the enactment of the 
VCAA.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also noted 
that, where the initial unfavorable decision was rendered 
prior to the enactment of the VCAA, the AOJ did not err in 
failing to comply with the timing requirements of the notice.  
However, the Court did note that in such cases, the veteran 
would still be entitled to "VCAA content-complying notice 
and proper subsequent VA process."  Pelegrini, slip. op. at 
10-11.

By letter dated in November 2002, the RO apprised the veteran 
of the VCAA and invited him to submit or identify evidence 
pertaining to his claim.  

The veteran was also provided notice required under the VCAA 
and implementing regulations via a letter from the RO in 
October 2003.  That letter informed him of the evidence 
required to substantiate his claim and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  

The Board also observes that the veteran was further informed 
of evidence necessary to substantiate his claim via the 
Board's October 2002 remand.  Additionally, the December 1998 
statement of the case and supplemental statements of the case 
dated in August 2002 and April 2004 also provided guidance 
regarding the evidence necessary to substantiate the 
veteran's claim.  Therefore, the Board is satisfied that the 
RO has complied with the notice requirements of the VCAA and 
the implementing regulations.

The Board also notes that following provision of the notice 
required under the VCAA and the implementing regulations, the 
RO granted an increased evaluation of 10 percent on the basis 
of tenderness, from the effective date of service connection.  
There is no indication or reason to believe that a more 
favorable decision would have been rendered had the claim not 
been previously adjudicated.  In the Board's opinion, the RO 
has properly processed the appeal following the issuance of 
the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  In addition, the veteran has been afforded an 
appropriate VA examination.  The appellant has not identified 
any additional evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Accordingly, the Board will address the merits of this claim.   

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2003).  

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective August 30, 2002, changes were made to 
the schedular criteria for evaluating skin disabilities, as 
set forth in 38 C.F.R. §§ 4.118 (2001).  See 67 Fed. Reg. 
49596- 49599 (2002).  

Under the regulations in effect prior to August 30, 2002, 
superficial scars warranted a 10 percent evaluation if they 
are poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars could also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2002).  

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  

The revised Diagnostic Code 7804 provides that superficial 
scars that are painful on examination warrant a 10 percent 
evaluation.  Note (1) defines a superficial scar as one not 
associated with underlying soft tissue damage.  

The revisions continue to provide that scars are otherwise 
rated based on limitation of function of affected part 
pursuant to Diagnostic Code 7805.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2003).  

The veteran's scar is currently evaluated pursuant to 
Diagnostic Code 7804, which provides a 10 percent rating for 
painful, superficial scars.  

Having reviewed the evidence pertaining to the veteran's 
claim, the Board concludes that a rating in excess of 10 
percent for the laceration scar of the veteran's scalp and 
face on a basis other than disfigurement is not warranted.  
In this regard, the Board notes that a higher evaluation is 
not available under Diagnostic Code 7803 or 7804, and there 
is no objective evidence of functional impairment due to the 
scar.  In fact, the January 2004 VA examiner concluded that 
it was unlikely that the scar would have functional 
repercussions for the veteran.  In sum, the preponderance of 
the evidence is against this claim.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a laceration scar of the scalp and face is denied.


REMAND

As an initial matter, the Board notes that the VCAA and the 
implementing regulations are also applicable to the remaining 
claims on appeal.

As noted above, the veteran is in receipt of a separate 30 
percent evaluation for the disfiguring characteristics of his 
laceration scar.  However, the January 2004 examiner did not 
specifically identify the nature of the disfigurement caused 
by the scar, nor did he indicate the severity of such 
disfigurement.  Although the examiner indicated that he would 
attempt to obtain a photograph of the veteran's scar, no such 
photograph is of record.  The Board therefore concludes that 
another examination should be conducted prior to further 
appellate consideration of this matter.

With regard to the veteran's service-connected headaches, the 
Board notes that the veteran indicated at his January 2004 VA 
examination that he suffered from prostrating headaches one 
to two times per week, and that they lasted from five to six 
hours.  However, the evidence does not address whether the 
veteran's headaches are productive of severe economic 
inadaptability.  Specifically, there is no evidence 
pertaining to the impact of the veteran's service connected 
headaches on his employment.  The Board therefore finds that 
additional development should be conducted pertaining to this 
issue.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003), 
to include notice that the veteran should 
submit any pertinent evidence in his 
possession.  

The RO should also request evidence 
related to the impact of the veteran's 
headaches on his employment, preferably 
from the veteran's employer, such as 
information about time lost due to the 
service-connected headaches and/or 
concessions made to him on account of 
such disability.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and request him to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should make 
arrangements for the veteran to be 
afforded a VA examination to determine 
the extent of disfigurement due to the 
veteran's service-connected scar.  The 
claims folder, to include a copy of this 
remand, should be made available to the 
examiner before completion of the 
examination report.  

The examiner should indicate the 
measurement of the scar, and note whether 
any of the following are present:  scar 
elevated or depressed on palpation, 
surface contour of scar elevated or 
depressed on palpation, scar adherent to 
underlying tissue, hypo or 
hyperpigmentation, abnormal texture, 
underlying soft tissue damage, 
induration, or inflexibility.  The 
examiner should also indicate whether 
there exists any distortion or asymmetry 
of features as a result of the scar.  The 
examiner should also provide an opinion 
concerning the degree of severity of any 
disfigurement from the scar.

Unretouched photographs depicting the 
scar of the scalp and face should be 
taken and associated with the examination 
report.

4.  The RO should also make arrangements 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected headaches.  
The claims folder, to include a copy of 
this remand,  must be made available to 
and reviewed by the examiner before 
completion of the examination report.  

All indicated tests should be conducted.  
A complete history pertaining to the 
veteran's headaches should be elicited.

Specifically, the examiner should 
determine whether the veteran has 
completely prostrating headaches and if 
so, the length and frequency of such 
episodes.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected headaches on the 
veteran's ability to work.

The examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

5.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  In addition, the 
RO should undertake any other development 
it determines to be warranted.  

6.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he should 
be furnished with a Supplemental 
Statement of the Case and be afforded an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  By this remand the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



